Citation Nr: 1758969	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  08-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2014 and in December 2014, the Board remanded this appeal.  In March 2017, the Board again remanded this appeal in order to refer this matter for consideration of whether the Veteran's disability picture warranted the assignment of a TDIU on an extraschedular basis.  An opinion was received from the Director of Compensation Service in September 2017; thus, there has been substantial compliance with the March 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and secure substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in December 2009 and January 2010.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, VA examinations were conducted to assess the severity of the Veteran's service-connected disabilities, and an opinion regarding the impact of his service-connected disabilities on employability was obtained from the VA Director of Compensation Service in September 2017.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained.  Also, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria, Factual Background, and Analysis

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  TDIU ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 3.341, 4.16(a).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  38 C.F.R. § 4.16(b). 

The record reflects that the Veteran's service-connected disabilities include residuals of thoracic spine injury with anterior wedging T-8 to T-11, rated as 20 percent disabling; degenerative changes of the cervical spine with possible myelopathy, rated as 20 percent disabling; neuralgia of the right upper extremity, rated as 10 percent disabling; neuralgia of the left upper extremity, rated as 10 percent disabling; and pain disorder (formerly claimed as affective depression), rated as 10 percent disabling.  The Veteran's combined disability evaluation, effective from March 3, 2006, is 60 percent.  Therefore, he does not meet the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a).

In March 2017, the Board remanded the Veteran's claim for a TDIU rating on an extraschedular basis and directed the claim be referred to the Director of Compensation Service for extraschedular consideration.  The Director denied a TDIU on an extraschedular basis in September 2017.  Although the Board must refer an extraschedular TDIU to the Director in the first instance, the Board reviews entitlement to extraschedular TDIU thereafter on a de novo basis.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In that regard, the Board notes that the record includes several VA examinations and VA treatment records addressing the limitations on employment caused by Veteran's service-connected disabilities.  

On a VA examination in June 2003, the Veteran stated that his mid-back symptoms began in 1978, but was finally diagnosed in 1996 when he had a separate injury to his back when he was a mechanic and lifting an engine.  It was noted that he last worked as a mechanic in October 1996, and that he had done odd jobs as a draftsman with the county since then.  The diagnosis was degenerative arthritis of the thoracic spine with wedging of T8 through T11, secondary to a parachute injury in service.  The examiner noted that the Veteran's symptoms appeared to be reasonably well maintained with the use of anti-inflammatory medications and the use of a brace, which kept his back in extension when he was required to do heavy lifting.  The examiner opined that the Veteran would have problems with heavy lifting due to his size and from a prophylactic point of view, the Veteran should not be lifting more than 40 to 50 pounds occasionally and 25 pounds on a repetitive basis.  The examiner thought that the Veteran's present problems and restriction of heavy lifting did create problems for him as he could not accomplish the full duties of a heavy engine mechanic, but also noted that the Veteran had training as draftsman and had worked at that type of job.  The examiner opined that the Veteran was employable, particularly working in a job which was more sedentary.

On a VA spine examination dated in April 2006, the diagnosis was listed as status post injury, thoracic spine, with anterior wedging, T8-T11.  The Veteran reported worsening of the thoracic spine pain, which was worse with walking.  It was noted that there was full flexion of the thoracolumbar spine with no pain, but there was limited motion on extension, right and left lateral motion, and right and left rotation of the thoracolumbar spine, with objective evidence of pain.  The Veteran stated that he had had physical therapy but felt this made his back worse; he used Salsalate for pain.  He denied bowel or bladder issues.  The examiner stated the Veteran would have limitations of frequent stooping, climbing, heavy lifting, pushing, or pulling due to his lumbar spine condition.  It was noted the Veteran's usual occupation was in the manufacturing business, that he was not employed at that time, and that his last date of employment was in 1988.

VA outpatient treatment records document the Veteran's reports of mid-back pain following a parachute injury in 1978.  In November 2003, he reported taking Ibuprofen twice a day on average.  He still enjoyed doing his activities, had sleeping problems, but also worked irregular hours.  In February 2010, he reported injuring his head with loss of consciousness in November 2009 after a fall.  

In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940), dated in January 2010, the Veteran contended that his spine injury and "psych" prevented him from securing or following any substantially gainful occupation, and that he last worked full time in 1986 and became too disabled to work in 1986.  He indicated he left his last job because of his disability.  He also noted that he had tried to obtain employment since he became too disabled to work, and had applied over ten years ago and could not recall the names and addresses.  He reported that in 1996-1997, he was a volunteer at a YMCA camp and was nearly hired as an employee.  For education, he indicated he had completed 3 years of college, and that he had been trained in cabinet making and drafting.  

On a VA cervical and thoracic spine examination in August 2010, there was limitation of range of motion of the cervical and lumbar spine with objective evidence of pain.  There was no evidence of peripheral nerve involvement on examination.  The Veteran stated he was unable to perform gardening activities and push a lawn mower, but was able to perform activities of daily living.  The examiner stated the Veteran was limited in his ability to lift or carry heavy objects, and that the Veteran could not bend his body without pain due to limitation in his flexion ability.

In a note dated in November 2001, a VA doctor indicated that the Veteran had back pain in the thoracic spine secondary to degenerative joint disease, and opined that the Veteran should not sit for a long period of time - longer than one hour.

On a VA Back Conditions Disability Benefits Questionnaire (DBQ) dated in October 2013, the Veteran reported neck and back pain that was worse with prolonged sitting and walking, and better with rest and stretching.  Objective examination revealed limitation of motion of the lumbar spine with no objective evidence of pain.  There was full range of motion of the cervical spine, with no objective evidence of painful motion.  There was no evidence of radiculopathy.  The examiner stated that the Veteran's cervical and thoracolumbar spine disorders did not impact his ability to work.

In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940), dated in February 2014, the Veteran contended that his spine injury prevented him from securing or following any substantially gainful occupation, and that he last worked full time in 1983 and became too disabled to work in 1997.  He indicated he did not leave his last job because of his disability.  He also noted that he had tried to obtain employment since he became too disabled to work, and had volunteered at a YMCA camp in 1998, but that when it came to hiring he was told they would not take the chance of having an employee with a spine injury as he may exacerbate the injury.  For education, he indicated he had completed 4 years of college, and that he had been trained in cabinet making in 1986.  

On a VA Neck Conditions DBQ dated February 29, 2016, there was limited range of motion of the cervical spine.  The Veteran reported neck pain on at level 5 out of 10.  He stated that this interfered with safe driving as he could not properly turn to the left side. He took Ibuprofen for neck pain. The examiner stated the Veteran would not be able to perform physical work safely that involved turning his neck to the right or left side, to include driving a vehicle.  The examiner also stated the Veteran's neck problem would have no impact on him performing sedentary work.

On a VA Back Conditions DBQ dated February 29, 2016, there was limited range of motion of the lumbar spine, and evidence of mild radicular pain.  The examiner stated that the Veteran was unable to run because of back pain, or pick up objects greater than 20 pounds, and that he was unable to perform physical work due to lumbar pain, but that this would have no impact on his performing sedentary work.

In August 2017, the Veteran's case was referred to the Director of Compensation Service for consideration of an extraschedular rating for a TDIU.  In the accompanying memorandum, the DRO (Decision Review Officer) recommended that entitlement to a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) be denied.  

In a September 2017 memorandum, the Director of Compensation Service concurred with the recommendation to deny a TDIU rating on an extraschedular basis.  The Director stated that although the Veteran was unemployed, the objective medical evidence of record failed to establish that he was precluded from employment due to service-connected disability.  The Director noted that the medical evidence of record showed that the Veteran experienced limitation of motion of the cervical and lumbar spine, with associated pain and radiculopathy, involving both lower extremities, which would impact his prior employment in prototype assembly.  The Director also noted that the record indicated there was a nonservice-connected post-concussive syndrome which impacted employment.  The Director concluded that the evidence of record did not demonstrate that the Veteran was precluded from performing sedentary employment.  The Director indicated that the symptoms of the Veteran's service-connected disabilities had been taken into account and were considered in the application of the relevant criteria in the rating schedule, and that the Veteran had not required hospitalization due to his neck and lumbar spine disorders, and his level of impairment was consistent with the currently assigned evaluations.   The Director concluded that the regular schedular standards as applied in this case adequately compensated the Veteran for his overall disability picture, and that the grant of an extra-schedular evaluation was not warranted.

Based on the foregoing evidence, the Board concludes that a TDIU rating is not warranted.  Full consideration has been given to the Veteran's ongoing contentions that he has been unable to work since at least the 1990s, primarily as a result of his spine conditions.  As recent as October 2017, he contended he had not been able to secure a gainful occupation for the past 25 years.  The Board acknowledges the Veteran's lay statements regarding limitations on his ability to work due to his spine conditions and can appreciate the limitations placed on his ability to work.  The Board finds, however, that these limitations, along with his educational background and training, would not preclude sedentary employment, as has been noted by the VA examiners.  In that regard, the record does not show that the impairment due to the Veteran's service-connected disabilities alone rises to the level of him being unable to secure or follow a substantially gainful occupation.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a TDIU rating must be denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU rating is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


